                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                 GREENVILLE DIVISION

Anthony B. Chapman,                          )            Civil Action No. 6: 19-0404-RMG
                                             )
                         Petitioner,         )
                                             )
        V.                                   )                ORDER AND OPINION
                                             )
Warden Barry Tucker,                         )
                                             )
                         Respondent.         )
~~~~~~~~~~~~~~-                              )
        Before the Court is the Report and Recommendation ("R & R") of the Magistrate Judge

(Dkt. No. 24) recommending that the Court grant Respondent' s motion for summary judgment
                                                                            I


(Dkt. No. 9) on Petitioner' s petition for a writ of habeas corpus pursuant to 28 U.S .C. § 2254.

For the reasons set forth below, the Court adopts the R & R as the Order of the Court and grants

Respondent's motion for summary judgment.

I.      Background

        Petitioner Anthony Chapman, an incarcerated person proceeding here with representation

of counsel, seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2254. (Dkt. No. 21.) He was

indicted for manufacturing marijuana, traffi cking in crack cocaine of greater than 100 grams, and

possessing cocaine with intent to distribute. In the Spartanburg County Court of General

Sessions, Petitioner sought to suppress the drugs seized pursuant to a search warrant for his home

and statements made to law enforcement during the search. The trial court conducted an

evidentiary hearing and then denied the motions to suppress. Petitioner then pled guilty to

manufacturing marijuana, second offense; trafficking between 28 and 100 grams of crack

cocaine, second offense; and possession with intent to distribute cocaine, second offense. (Dkt.

Nos. 8-2, 8-3 , 22-1.)



                                                 -1-
II.    Legal Standard

A.     Review of R & R

       The Magistrate Judge makes a recommendation to the Court that has no presumptive

weight and the responsibility to make a final determination remains with the Court. See, e.g.,

Mathe ws v. Weber, 423 U.S. 261 , 270-71 (1976). The Court may "accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge." 28 U.S.C. §

636(b)(l)(C). Where there are specific objections to the R & R, the Court "makes a de nova

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made." Id. In the absence of objections, the Court reviews the R & R to

"only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation." Fed. R. Civ. P. 72 advisory committee' s note; see also Camby v. Davis, 718

F.2d 198, 199 (4th Cir. 1983) ("In the absence of objection . . . we do not believe that it requires

any explanation.").

B.     Motion for Summary Judgment

       Summary judgment is appropriate if a party "shows that there is no genuine dispute as to

any material fact" and that the movant is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a). In other words, summary judgment should be granted "only when it is clear that there is

no dispute concerning either the facts of the controversy or the inferences to be drawn from those

facts ." Pulliam Inv. Co. v. Cameo Props., 810 F .2d 1282, 1286 (4th Cir. 1987). "In determining

whether a genuine issue has been raised, the court must construe all inferences and ambiguities

in favor of the nonmoving party." HealthSouth Rehab. Hosp. v. Am. Nat 'l Red Cross, 101 F.3d

1005, 1008 (4th Cir. 1996). The movant has the initial burden of demonstrating that there is no

genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the

movant has made this threshold demonstration, to survive summary judgment the respondent


                                                -2-
must demonstrate that specific, material facts exist that give rise to a genuine issue. Id. at 324.

"Conclusory or speculative allegations do not suffice, nor does a ' mere scintilla of evidence"' in

support of the non-moving party's case. Thompson v. Potomac Elec. Power Co., 312 F.3d 645,

649 (4th Cir. 2002) (quoting Phillips v. CSX Transp., Inc., 190 F.3d 285, 287 (4th Cir. 1999)).

C.     Federal Habeas Relief Pursuant to 28 U.S.C. § 2254

       A state prisoner who challenges matters "adjudicated on the merits in State court" can

obtain federal habeas relief only if he shows that the state court' s decision "was contrary to, or

involved an unreasonable application of, clearly established Federal law, as determined by the

Supreme Court" or "was based on an unreasonable determination of the facts in light of the

evidence presented in the State court proceeding." 28 U.S.C . § 2254(d). When reviewing a state

court's application of federal law, "a federal habeas court may not issue the writ simply because

that court concludes in its independent judgment that the relevant state-court decision applied

clearly established federal law erroneously or incorrectly. Rather, that application must also be

unreasonable. " Williams v. Taylor , 529 U.S. 362, 410 (2000). The state court' s application is

unreasonable if it is "objectively unreasonable, not merely wrong. " White v. Woodall, 572 U.S.

415 , 419 (2014). Meaning, the state court' s ruling must be "so lacking in justification that there

was an error well understood and comprehended in existing law beyond any possibility for

fairminded disagreement. " Harrington v. Richter, 562 U.S. 86, 103 (2011).

       The state court' s determination is presumed correct and the petitioner bears the burden of

rebutting this presumption by clear and convincing evidence. 28 U. S.C. § 2254(e)(l). The state

court ' s decision "must be granted a deference and latitude that are not in operation" when the

case is considered on direct review. Harrington, 562 U.S. at 101. This is because habeas corpus

in federal court exists only to "guard against extreme malfunctions in the state criminal justice

systems." Id. at 102 (citation and internal quotation marks omitted). Accordingly, pursuant to 28


                                                -3-
U.S.C. § 2254(d), a federal habeas court must (1) determine what arguments or theories

supported or could have supported the state court's decision; and then (2) ask whether it is

possible that fairminded jurists could disagree that those arguments or theories are inconsistent

with the holding of a prior decision of the United States Supreme Court. Harrington, 562 U.S. at

102. " If this standard is difficult to meet, that is because it was meant to be." Id.

          Before the petitioner may pursue federal habeas relief to this standard, he must first

exhaust his state court remedies. 28 U.S.C. § 2254(b)(l)(A). The petitioner "must present his

claims to the state's highest court," Matthews v. Evatt, 105 F.3d 907, 911 (4th Cir. 1997)

(abrogated on other grounds by United States v. Barnette, 644 F.3d 192 (4th Cir. 2011)), which

requires the petitioner to have "fairly present[ ed] to the state court both the operative facts and

the controlling legal principles associated with each claim." Longworth v. Ozmint, 377 F.3d 437,

448 (4th Cir. 2004) (internal quotation marks omitted). A federal habeas court should not review

the merits of claims that would be found to be procedurally defaulted or barred under

independent and adequate state procedural rules. Lawrence v. Banker, 517 F.3d 700, 714 (4th

Cir. 2008). Rather, for a procedurally defaulted claim to be properly considered by the federal

habeas court, the petitioner must "demonstrate cause for the default and actual prejudice as a

result of the alleged violation of federal law, or demonstrate that failure to consider the claims

will result in a fundamental miscarriage of justice." Coleman v. Thompson, 501 U.S. 722, 750

(1991).

III.      Discussion

          Petitioner' s amended§ 2254 petition (Dkt. No. 21) raises two grounds for federal habeas

relief:

          Ground One: Denial of Due Process. Failure to Provide Meaningful Appellate
          Review of the PCR Court' s Denial of Relief.



                                                  -4-
               Supporting Facts: The Appellant' s transcript was incomplete and missing
       portions of testimony on meritorious appellate issues. Because the transcript was
       missing substantial portions of critical testimony, Appellate counsel moved the
       state supreme court to grant the Applicant a new PCR hearing. Applicant' s
       motion was filed on 04/06/201 7 which was three and a half years after the PCR
       evidentiary hearing. The supreme court denied the motion and briefing continued.
       Petitioner included the lack of meaningful appellate review issue in his petition
       for writ of certiorari. The supreme court subsequently denied the petition.

       Ground Two: Ineffective assistance of plea counsel.

               Supporting Facts: Plea counsel failed to adequately investigate the
       Petitioner' s case; failed to inform him of discovery pertaining to his arrest; failed
       to challenge the search warrant and arrest. That due to counsel ' s failures the
       resulting plea was not freely, knowingly, and intentionally entered.

       The Petitioner would not have plead guilty had he timely been informed of the      4th
       Amend. Issues:

       The state engaged a confidential informant to gain entry to the Petitioner' s house
       through deceit and to conduct an illegal search after the Petitioner had been
       distracted and left the room allowing the CI to search portions of the Petitioner's
       house without his knowledge or consent conducting a search on behalf of the
       police in a manner that would be prohibited by the Fourth Amendment had the
       police conducted such a search directly.

(Dkt. No. 21 at 6, 8.)

       As an initial matter, a petitioner may demonstrate ineffective assistance of counsel by

showing the attorney's work was both deficient and prejudicial. Strickland v. Washington, 466

U.S . 668, 687 (1984). An attorney' s performance is deficient if it was unreasonable under the

circumstances of the case and the then-prevailing professional norms. Kimme/man v. Morrison,

477 U.S. 365 , 384 (1986). Prejudice requires a "reasonable probability that, but for counsel's

unprofessional errors, the result of the proceeding would have been different. " Strickland, 466

U.S. at 694. A "reasonable probability" means "a probability sufficj ent to undermine confidence

in the outcome." Kimme/man , 477 U. S. at 384. The Strickland test for ineffective assistance of

counsel is, therefore highly deferential to the attorney. The standard for § 2254 relief is itself




                                                -5-
highly deferential to the state court. Harrington v. Richter, 562 U.S. 86, 102 (2011). As a result,

when the state court adjudicated an ineffective assistance claim on its merits, the § 2254 district

court' s review is "doubly deferential. " Knowles v. Mirzayance , 556 U.S . 111 , 123 (2009). The

district court ' s focus is "not whether counsel's actions were reasonable," but rather "whether

there is any reasonable argument that [the petitioner' s] counsel satisfied Strickland's deferential

standard." Harrington , 562 U.S . at 105 .

       Here, Respondent argues that Ground Two is procedurally barred. (Dkt. No . 8 at 10, No.

17 at 2-4.) As the Magistrate Judge notes, the issues presented in Ground Two were presented

and ruled on by the post-conviction relief ("PCR") court, but were not raised on the appeal of

that decision. In response, Petitioner contends that Ground One is alleged in an effort to .excuse

any procedural default of Ground Two, in that because the PCR hearing transcript was

substantially incomplete, the PCR process ended without Petitioner having the opportunity to

raise the issues in Ground Two. (Dkt. No. 22 at 3.)

       " [A] federal court ordinarily may not consider claims that a petitioner failed to raise at

the time and in the manner required under state law unless ' the prisoner demonstrates cause for

the default and prejudice from the asserted error. "' Teleguz v. Pearson, 689 F.3d 322, 327 (4th

Cir. 2012) (quoting House v. Bell, 547 U.S. 518, 536 (2006)). To show cause, a petitioner must

"show that some objective factor external to the defense impeded counsel ' s efforts to comply

with the State' s procedural rule," Murray v. Carrier, 477 U.S. 478, 488 (1986), or that "the

factual or legal basis for the claim was not reasonably available to the claimant at the time of the

state proceeding," Roach v. Angelone, 176 F.3d 210, 222 (4th Cir. 1999).            "Alternatively,

Petitioner may prove that failure to consider the claims will result in a fundamental miscarriage

of justice." McCarver v. Lee, 221F.3d583 , 588 (4th Cir. 2000).




                                                -6-
       As the Magistrate Judge details, the PCR court addressed each issue raised in Ground

Two. Considering those rulings and the basis for each in the record, Petitioner has failed to show

that any alleged deficiencies in the PCR hearing transcript impeded him from raising the claims

at issue on appeal.    Moreover, as the Magistrate Judge notes, the South Carolina Supreme

Court's decision to deny Petitioner' s motion to reconstruct that record is a matter of state law

interpretation, and "it is not the province of a federal habeas court to reexamine state-court

determinations on state-law questions." Estelle v. McGuire, 502 U.S. 62, 67-68 (1991).

Similarly, the record here reflects that the PCR record was sufficient to allow briefing of issues

on appeal, including in light of the fact that Petitioner was present and represented by counsel at

the PCR hearing and that there is a reasonable basis to conclude the issues could have been

litigated there without any reconstruction of the record.

       For these reasons, and having conducted a de nova review of the record in light of

Petitioner's objection to the R & R (Dkt. No. 25), the Court finds that Respondent is entitled to

summary judgment.

IV.    Certificate of Appealability

       The governing law provides:

               (c )(2) A certificate of appealability may issue . . . only if the
               applicant has made a substantial showing of the denial of a
               constitutional right.

               (c )(3) The certificate of appealability . . . shall indicate which
               specific issue or issues satisfy the showing required by paragraph
               (2).

28 U.S.C. § 2253; see also Rule l(b) Governing Section 2254 Cases in the United States District

Courts ("The district court may apply any or all of these rules to a habeas corpus petition not

covered by [28 U.S.C. § 2254]."). A petitioner may satisfy this standard by demonstrating that

"reasonable jurists would find the district court' s assessment of the constitutional claims


                                                -7-
debatable or wrong." Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529

U.S . 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001). "[T]o secure a certificate

of appealability on claims that the district court denied pursuant to procedural grounds, [the

petitioner] must demonstrate both (1) that jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional right and (2) that jurists of reason

would find it debatable whether the district court was correct in its procedural ruling." Rose v.

Lee, 252 F.2d 676, 684 (4th Cir. 2001) (internal quotation marks omitted).          Here, the legal

standard for the issuance of a certificate of appealability has not been met because a reasonable

jurist would not find it debatable that Ground Two was not preserved for federal habeas review.

Therefore, a Certificate of Appealability is denied.

V.       Conclusion

         For the foregoing reasons, Court ADOPTS the R & R (Dkt. No. 19) as the Order of the

Court.   The Court GRANTS Respondent's motion for summary judgment (Dkt. No. 9) and

DENIES a Certificate of Appealability.

         AND IT IS SO ORDERED.




December j.J_, 2019
Charleston, South Carolina




                                                 -8-
